Appeal by defendant from an order granting plaintiff’s motion to preclude proof of a separate defense in an answer unless a bill of particulars is served within twenty days, affirmed, with $10 costs and disbursements. When matter which could be proved under a general denial is unnecessarily pleaded as a separate and distinct defense, the plaintiff is entitled to a bill of particulars under rule 115 of the Rules of Civil Practice. (Burns v. Lipson, 204 App. Div. 643.) Cases to the contrary which defendant invokes are obsolete. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.